Case 2:20-cv-05629-VAP-AGR Document 12 Filed 08/12/20 Page 1 of 3 Page ID #:71


      Joseph R. Manning, Jr. (SBN 223381)
  1   ADAPracticeGroup@manninglawoffice.com
      MANNING LAW, APC
  2   20062 SW Birch Street
      Newport Beach, CA 92660
  3   Tel: 949.200.8755
      Fax: 866.843.8308
  4
      Attorneys for Plaintiff
  5
      PERLA MAGENO
  6
  7
                           UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11        PERLA MAGENO, an                Case No.: 2:20-cv-05629-VAP-AGR
 12        individual,
                                           Hon. Virginia A. Phillips
 13        Plaintiff,
 14                                        NOTICE OF VOLUNTARY
           v.                              DISMISSAL WITHOUT PREJUDICE
 15                                        PURSUANT TO FEDERAL RULE OF
 16        CALIFORNIA CANNABIS             CIVIL PROCEDURE 41(a)(1)(A)(i)
           GROUP, a California
 17        corporation; and DOES 1-10,     Complaint Filed: June 24, 2020
 18        inclusive                       Trial Date: None
 19        Defendant.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 2:20-cv-05629-VAP-AGR Document 12 Filed 08/12/20 Page 2 of 3 Page ID #:72

  1
  2         TO THE COURT AND ALL PARTIES:
  3         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
  4   Plaintiff Perla Mageno (“Plaintiff”) requests that this Court enter a dismissal
  5   without prejudice of Plaintiff’s Complaint in the above-entitled action, as to
  6   California Cannabis Group only. Each party shall bear his or its own costs and
  7   attorneys’ expenses.
  8
  9                                         Respectfully submitted,
 10
 11    DATED : August 12, 2020              MANNING LAW, APC

 12                                         By: /s/ Joseph R. Manning, Jr.
                                              Joseph R. Manning, Jr.
 13
                                              Attorney for Plaintiff
 14                                           Perla Mageno
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                 1
                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 2:20-cv-05629-VAP-AGR Document 12 Filed 08/12/20 Page 3 of 3 Page ID #:73

  1
                               CERTIFICATE OF SERVICE
  2
            I certify that on August 12, 2020 I electronically filed the foregoing
  3
      document with the Clerk of the Court using CM/ECF. I also certify that the
  4
      foregoing document is being served this day on counsel of record in this action via
  5
      email transmission and via transmission of Electronic Filing generated by CM/ECF.
  6
                                                     Respectfully submitted,
  7
  8
      Dated: August 12, 2020                        MANNING LAW, APC
  9
 10
 11                                          By:     /s/ Joseph R. Manning, Jr., Esq.
 12                                                 Joseph R. Manning, Jr., Esq.
                                                     Attorney for Plaintiff,
 13                                                  Perla Mageno
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                2
                  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
